Citation Nr: 0708131	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  An unappealed January 2000 Board decision denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Evidence associated with the claims file since the 
January 2000 Board decision was not of record at the time of 
the January 2000 Board decision and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for PTSD.

3.  The veteran has a current diagnosis of PTSD that is 
associated with a reported stressor which has been verified 
to have occurred during his period of active military 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the January 2000 Board 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD as the Board is taking action 
favorable to the veteran by reopening the case and granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

A Board decision dated in January 2000 denied the veteran's 
claim of entitlement to service connection for PTSD on the 
basis that the veteran did not have a verified stressor that 
was related to a medical diagnosis of PTSD.  The relevant 
evidence of record at the time of the January 2000 Board 
decision consisted of the veteran's service medical records, 
service personnel records, VA medical records from July 1981 
to January 1998, a private psychological report dated in 
February 1992, stressor statements from January 1998 and 
March 1999, and a December 1998 response letter and attached 
military documents from the Center for Research of Unit 
Records (CRUR).
 
A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in May 2004 that new and material 
evidence was presented to reopen the claim, this decision is 
not binding on the Board.  The Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In December 2003, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  Evidence of 
record received since the January 2000 Board decision 
includes an October 2003 private psychology report, two 
statements from the veteran dated in December 2003, and 
statements from the veteran's wife, mother-in-law, friend, 
and son dated in December 2003 and January 2004.  All of the 
evidence received since the January 2000 Board decision is 
"new" in that it was not of record at the time of the 
January 2000 Board decision.  Furthermore, the October 2003 
private psychology report related the veteran's diagnosed 
PTSD to military service and to specific stressors.  
Accordingly, the Board finds that the October 2003 private 
psychology report relates to an unestablished fact necessary 
to substantiate the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, such evidence presents the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is reopened.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  However, if the veteran did not engage in 
combat with the enemy or if the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 
1, 6 (1998).

The veteran's service medical records show that he was 
treated twice for a nervous condition in August 1966.  No 
diagnoses were given at those times.  A clinical record cover 
sheet indicates that the veteran was seen for a psychiatric 
condition in March 1973.  No information from this 
examination is available except for the diagnoses of acute 
alcoholism and episodic excessive drinking.

A July 1981 VA medical report stated that the veteran 
complained of increased irritability in the previous 12 
months.  On examination, the report stated that a verbal 
report of the veteran' Minnesota Multiphasic Personality 
Inventory (MMPI) results "showed a high validity scale and 
high scales of the depression, somatic and hypochondriacal 
scales consistent with a psychophysiological reaction."  The 
diagnosis was atypical somatoform disorder.

A June 1982 VA psychiatric evaluation report stated that the 
veteran complained that he had been very "moody" since 
separation from military service in May 1977.  He stated that 
the condition had become worse in the previous 2 years.  The 
veteran stated that he drank heavily during military service, 
with a period of abstention from 1968 to 1973, which ended 
due to concerns about the birth of his first child.  The 
diagnoses were anxiety neurosis and alcohol abuse by history.

A June 1982 VA medical examination report stated that the 
veteran reported that he had been "nervous" since 1977 due 
to a change in life style resulting from assignment to 
multiple military camps.  He further reported that "[i]t was 
in Vietnam where he stayed for two years, that he developed 
some kind of a fear of what might happen to him; that is, he 
might be hit by the enemy and die."  The report stated that 
the veteran was depressed.

A December 1982 VA psychiatric evaluation report stated that 
the veteran was evaluated by a psychiatrist during military 
service while he was intoxicated.  The veteran also reported 
being hospitalized on the psychiatric ward at the St. 
Joseph's Hospital in Kokomo, Indiana in November 1980 for 2 
to 3 weeks for treatment of depression.  The veteran stated 
that he had difficulty adjusting to civilian life.  He 
reported being moody, being unhappy, dwelling on things for 
long periods of time, being tense, and being restless.  The 
veteran reported wanting to isolate himself, having a short 
temper, and having difficulty sleeping.  He stated that he 
felt that his emotional problems began right after he 
returned from Vietnam and had gotten worse since separation 
from military service.  The veteran stated that he began 
drinking in service which became heavy when he was in 
Vietnam.  The impression was dysthymic disorder.

A December 1982 VA medical examination report stated that the 
veteran complained of depression and nightmares since serving 
in Vietnam.  The report stated that the veteran continued to 
be depressed.

A May 1991 VA psychology assessment report stated that the 
veteran "reported having flashbacks upon returning from 
Vietnam, 'but none the past 10 - 15 years. . . .'  He denied 
all other signs of PTSD. . . . He denied any previous 
psychotic [treatment]."  On mental examination, the 
veteran's mood was dysphoric and he reported having trouble 
sleeping, sadness, and low self-esteem.  The veteran reported 
that these symptoms had been prevalent for the previous 10 
years.  In the summary, the examiner again stated that the 
veteran denied any signs of PTSD and gave an impression of 
alcohol dependence, generalized anxiety disorder, and 
dysthymia.  The report noted that the veteran's MMPI findings 
"indicate that he was trying to present himself 'in a good 
light' denying even simple social foibles."

A June 1991 VA outpatient medical report stated that the 
veteran complained of experiencing guilt and confusion 
related to his duties in Vietnam.

A January 1992 VA outpatient medical report stated that the 
veteran "thinks he is under stress because of some family 
problems.  However, further interview by the psychiatrist 
revealed that [the veteran] was in [Vietnam] as a 
photographer and [he] is presently depressed with underlying 
[PTSD]."  The diagnosis was depression with underlying PTSD.

VA outpatient medical reports dated from February 1992 to 
September 1994 gave diagnoses of PTSD on approximately 20 
different examinations.  A June 1992 outpatient medical 
report stated that the veteran didn't like the flight path to 
the local air base because the planes made him jump.

An August 1992 VA PTSD examination report stated that the 
veteran reported that while in Vietnam "[h]e had to process 
the pictures of people whose heads were blown off, etc.  One 
of his close buddies was killed in Vietnam within 30 days of 
his going there.  He did not witness the death of his 
friend."  The report stated that the veteran's wife reported 
that exercises at a local air base 2 years before triggered 
the veteran's problems.

She reports that he started to drink 
heavy again and was becoming dazed.  She 
says once the planes dropped some films 
on the ground he collected that, stored 
in his house and became rather violent, 
hostile towards family members and in 
general.  She also reports that whenever 
airplanes are flying low he gets agitated 
and violent.

The report stated that the veteran did not meet "all" the 
required criteria for the diagnosis of PTSD.


A February 1993 private psychological report stated that the 
veteran "served in [Vietnam], and developed significant 
emotional problems as a result."  The report stated that the 
veteran reported that a U.S. Air Force disaster exercise was 
carried out near his home during the First Gulf War and 
elicited memories of Vietnam.  The examiner stated that 
"[i]t is interesting to note that in spite of [the 
veteran's] history of alcohol abuse, he does not demonstrate 
personality characteristics in common with individuals with 
an alcohol abuse problem.  Thus, he may have been using 
alcohol as a way of medicating himself against other 
emotional problems."  The report stated that the veteran was 
pre-occupied with Vietnam and had never completely resolved 
his feelings about that part of his life.  The diagnoses were 
PTSD and dysthymia.

An October 1993 VA PTSD examination report stated that the 
veteran's "last exam and last rating showed that [the 
veteran] did not meet the required DSM-IIIR criteria for the 
diagnosis of [PTSD]." (Emphasis added).  The veteran stated 
that a good friend of his, named "[redacted]" who had 
only 30 days left in service volunteered to go on a photo 
reconnaissance mission, which the veteran had advised him 
against doing.  The veteran reported that he was told at 3 
o'clock in the morning that the plane had crash landed and 
the veteran's friend had been killed.  The veteran stated 
that he felt guilty about the incident and felt that he 
should have tried harder to persuade his friend not to go on 
the mission.  He also stated that he felt responsible for the 
deaths of "his own people" because he took pictures which 
were used for "combat purposes."  The veteran reported 
experiencing flashbacks once or twice a month and 
"re-experiencing his picture taking duty in Vietnam and 
about [redacted]."  Under diagnosis, the examiner 
stated "I do not believe [the veteran] has [PTSD] even 
though he reports of some of the symptoms of PTSD."

In a January 1998 stressor statement, the veteran identified 
two aircraft related stressors.  The veteran stated that in 
April or May of 1968, his friend was killed when an aircraft 
crashed.  He stated

[w]hat stressed me so about this event 
was that . . . I told [redacted] not to go 
and told him that he might not come back.  
Since he had less than 30 days left in 
his tour of duty, he did not have to go 
on this flight.

About 3:00 A.M., I was awakened and 
several of my fellow friends was on me 
about [redacted] being killed on his return 
to the airfield.  It was as if I had 
insight to his death and this has 
bothered me ever since.

During the same time as [the above 
incident], while in the 73rd Aviation 
Company, 1st Aviation Brigade, I had a 
friend who was a Major with the first 
name of [redacted] who was killed in a Mohawk 
crash over the South China Sea.  He was 
trying to bring the plane in on one 
engine which was impossible. . . . With 
two such events happening within a 
month's time was more than I could handle 
and I started to drink even more.

A December 1998 response letter from CRUR stated that no 
individual with the first name "[redacted]" was killed in the 
73rd Aviation Company during 1968.  "Nevertheless, the 
history states that [Major] [redacted] was killed on 
March 29, 1968 as he attempted to land an OV-1B Mohawk which 
had developed engine trouble."  Military records attached to 
the letter indicate that the crash occurred at sea.  The CRUR 
letter also stated that military records did not list a 
"[redacted]" as being killed in action, but listed a 
man by the same name being wounded in action on January 18, 
1968.  The man's "higher headquarters" was listed as the 9th 
Infantry Division.  The attached casualty report stated that 
the cause of the casualty was "Not associated with a booby 
trap" and "Other Weapons."

In a March 1999 statement in support of claim, the veteran 
stated that his friend's last name could have been spelled 
"[redacted]," "[redacted]," or "[redacted]."  He stated that 
he flew in a plane and with a pilot which were both from the 
"First Division."

An October 2003 private psychology report quoted DSM-IV in 
reference to stressors which could result from "learning 
about unexpected or violent death . . . experienced by a 
family member or other close associate."  The examiner 
stated "[m]ost importantly for the case at hand, then is the 
formal acknowledgment by the American Psychiatric Association 
that learning about violent death can be just as traumatic as 
witnessing it first hand.  This is exactly what happened to 
[the veteran] in the spring of 1968."  The report stated 
that the veteran had "full-blown PTSD directly relatable to 
his experiences in Vietnam."

In a December 2003 statement, the veteran stated that after 
hearing of his friend's death, he "felt completely helpless 
to control my own destiny at that time, assuming that 
whatever is going to happen will happen and there is nothing 
I can do to change that.  I still feel like that."

In this case, no objective evidence exists to establish that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The veteran's 
service records indicate that he served as a Photo Lab 
Specialist in Vietnam in the 73rd Aviation Company, 221st 
Signal Company, and the 45th Military Intelligence Company.  
There are no references to combat in the veteran's service 
personnel records.  He did not earn any decorations, medals, 
badges, ribbons, or awards indicative of participation in 
combat.  For these reasons, the Board concludes that the 
objective evidence of record does not indicate that he 
engaged in combat with the enemy.  Accordingly, the veteran's 
service records or other corroborative evidence must 
substantiate or verify the veteran's claimed stressors.

Initially, the previous January 2000 Board decision found 
that the veteran's stressors had not been verified.  This is 
not substantiated by the evidence of record.  The veteran has 
focused on three specific stressors in relation to his PTSD.  
One of these, relating to the My Lai Massacre, does not 
appear to have factored into the veteran's PTSD symptoms.  
Accordingly, the Board's analysis will focus on the remaining 
two.

Of the two remaining stressors, one is heavily corroborated 
and one is not.  The corroborated stressor is the second one 
described in the January 1998 stressor statement, relating to 
the death of a Major.  The January 2000 Board decision stated 
that this stressor had not been verified because the veteran 
had identified the Major's first name as "[redacted]," which 
was incorrect.  However, the Board emphasizes that this is a 
minor error in an otherwise accurate stressor description.  
The veteran stated that the man who died was (1) a Major (2) 
in the 73rd Aviation Company (3) who was killed in a Mohawk 
plane crash (4) which took place at sea (5) while 
experiencing engine trouble (6) in the spring of 1968.  All 6 
of these very specific facts were confirmed as true by the 
December 1998 CRUR response.  Accordingly, the Board finds 
that this stressor has been corroborated.

The second stressor is the one relating to the death of his 
friend.  The evidence of record does not corroborate the 
description of the plane crash given by the veteran.  
However, the Board emphasizes that the veteran's stressor is 
not the occurrence of a plane crash which resulted in the 
fatality of his friend.  Indeed, the medical evidence of 
record clearly indicates that the stressor is actually that 
the veteran was told that his friend had died.  While the two 
incidents are related, there is a very significant difference 
between them.  Since the veteran's stressor related only to 
being provided with information about the event, rather than 
witnessing it, it is entirely possible that the stressor 
could have occurred even if the event itself did not.  
Accordingly, while the evidence does not show the death of a 
man fitting the description of the veteran's friend, this 
does not actively show that the stressor did not occur.

The veteran's claim is complicated by the fact that the 
uncorroborated stressor is the main focus of the medical 
evidence which diagnosed PTSD.  However, the October 2003 
private psychology report stated that the veteran learned 
about violent death in the spring of 1968.  While this is 
consistent with the stressor regarding the death of his 
friend, it is also consistent with the death of the Major.  
Accordingly, the Board finds that the October 2003 private 
psychology report associated the corroborated stressor with 
the veteran's diagnosed PTSD.

Furthermore, the other stressor references have been made in 
other medical evidence of record which did not diagnose PTSD.  
Of particular note are stressor references made in the August 
1992 and October 1993 VA PTSD examination reports.  The 
August 1992 report stated that the veteran "had to process 
the pictures of people whose heads were blown off, etc."  
The October 1993 report stated that the veteran felt 
responsible for the deaths of "his own people" because he 
took pictures which were used for "combat purposes."  These 
stressors are consistent with the veteran's principal duty as 
a Photo Lab Specialist during both of his tours in Vietnam.

While the August 1992 and October 1993 VA PTSD examination 
reports specifically did not diagnose PTSD, the examinations 
were made using the diagnostic criteria from DSM-III-R.  
While that was the most-recently published version of DSM at 
the time of those exams, there were crucial changes to the 
PTSD diagnostic criteria made between DSM-III-R and DSM-IV, 
which was published in 1994.  As shown above, these changes 
were noted in the October 2003 private psychology report, but 
they were also noted in the Board's December 1997 Remand 
decision.  The DSM-III-R criteria for a traumatic stressor 
were

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e. g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse, or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has been or is being, 
seriously injured or killed as the result 
of an accident or physical violence.

DSM-III-R, 250 (1987).  In contrast, the revised DSM-IV 
criteria for a traumatic stressor are

The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, witnessed, or 
was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others


(2) the person's response involved 
intense fear, helplessness, or horror.

QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 
209 (1994) (QR DSM-IV) (emphasis added).

The difference between these two stressor criteria standards, 
as stated by the October 2003 private psychology report, was 
that the DSM-IV standard allowed for stressors which were not 
experienced first-hand.  Accordingly, while the August 1992 
and October 1993 VA PTSD examination reports did not diagnose 
PTSD, they relied upon the DSM-III-R criteria which 
essentially ruled out the veteran's stressors as qualifying 
for the diagnosis.  In this regard, the August 1992 VA PTSD 
examination stated that the veteran did not meet "all" all 
of the required criteria for the diagnosis of PTSD, which 
implies that some of the criteria were met.  Furthermore, the 
October 1993 VA PTSD examination report specifically stated 
that the veteran had symptoms of PTSD, even after providing 
an opinion that the veteran did not have PTSD.  In addition, 
the medical evidence of record shows that the veteran's PTSD 
was diagnosed prior to the August 1992 and October 1993 VA 
PTSD examination reports.  Indeed, the first diagnosis of 
PTSD of record was given by VA in January 1992 and further VA 
and private medical records diagnosed PTSD on 10 separate 
occasions prior to October 1993.  Accordingly, the August 
1992 and October 1993 VA PTSD examination reports appear to 
have denied a diagnosis of PTSD on the basis that the 
veteran's stressors did not meet the criteria laid out in 
DSM-III-R.  However, the revision to these criteria published 
in DSM-IV clearly includes the veteran's stressors.  As such, 
the August 1992 and October 1993 VA PTSD examination reports 
are not competent to show that the veteran did not have PTSD 
at that time.  This suggests that the stressor statements 
made during these examinations may have been found to be 
related to a diagnosis of PTSD if the criteria from DSM-IV 
had been available at that time.

Furthermore, the veteran's medical records show symptoms 
associated with PTSD dating back at least a further 10 years.  
The May 1991 VA psychology assessment report stated that the 
veteran denied all signs of PTSD other than flashbacks which 
no longer occurred.  However, the report then stated that the 
veteran had difficulty sleeping, a symptom which is 
specifically associated with PTSD.  See QR DSM-IV at 210.  
The same report also indicated that the veteran was 
underreporting his symptoms.  The January 1992 VA outpatient 
medical report gave a diagnosis of depression with underlying 
PTSD.  Depression was shown in medical records as far back as 
July 1981, only 4 years after separation from military 
service.  In the December 1982 VA medical examination report, 
the veteran reported that he had been depressed and had 
nightmares since leaving Vietnam.  The December 1982 VA 
psychiatric evaluation report stated that the veteran had 
isolation tendencies, difficulty sleeping, and irritability.  
Once again, these symptoms are specifically associated with 
PTSD under the criteria of DSM-IV.  See Id.  In the same 
report, the veteran also reported that his emotional problems 
began shortly after returning from Vietnam.

The February 1993 private psychological report stated that 
the veteran's alcohol abuse was of an unusual nature which 
indicated that "he may have been using alcohol as a way of 
medicating himself against other emotional problems."  In 
this regard, the veteran's alcohol abuse has been repeatedly 
reported as having begun during military service, a 
contention which is confirmed by the March 1973 service 
psychiatric report which diagnosed acute alcoholism and 
episodic excessive drinking.  Furthermore, the "emotional 
problems" diagnosed in the February 1993 report were PTSD 
and dysthymia.  Dysthymia is another term for depression 
which, as stated above, has been medically associated with 
the veteran's diagnosed PTSD.  Dorland's Illustrated Medical 
Dictionary, 579 (30th ed. 2003).

In summary, the medical evidence of record indicates that the 
veteran has consistently experienced symptoms of PTSD in 
accord with those stated in DSM-IV since July 1981, only 4 
years after separation from military service.  Furthermore, 
the medical evidence of record indicates that his diagnosed 
PTSD was the underlying cause of his depression, which was 
also first diagnosed in July 1981.  In addition, the medical 
evidence of record shows that the veteran's alcoholism, which 
was diagnosed during military service, may be related to his 
PTSD and depression.  Finally, the veteran has at least one 
specific stressor which has been corroborate by the evidence 
of record.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's PTSD is related to his 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


